Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 3, 2018

                                     No. 04-17-00595-CR

                                  Christopher M. HARBER,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 379th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CR5166
                           Honorable Ron Rangel, Judge Presiding


                                        ORDER
Sitting:       Karen Angelini, Justice
               Luz Elena D. Chapa, Justice
               Irene Rios, Justice

           In an opinion and order dated October 24, 2018, this court granted counsel’s motion to
withdraw. We abated the appeal for the trial court to appoint new counsel to brief the case for
appellant, Christopher M. Harber. Pursuant to our order, the trial court has appointed Vikash M.
Bhakta, who has entered an appearance in this court.

        We reinstate this appeal on the active docket of this court and order appellant’s brief
due January 2, 2018.

                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of December, 2018.
___________________________________
KEITH E. HOTTLE,
Clerk of Court